Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims

  Amendment filed 07/25/2022 is acknowledged. Claims 1-31 are pending.


Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims  1-31  are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.


The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1

With regard to (1), the instant claims are drawn to a system, i.e., one of statutory categories of invention.  

.  
Step 2A Prong One.

With regard to 2A Prong One, under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion.

Steps  drawn to a mental process recited in the claims include determining estimates of features, generating residuals (differences) between features of a monitored human and healthy individuals, determining likelihood that the residuals are within the pattern of residuals for a known health state.  The likelihood is calculated using mathematical model, Gaussian mixture model.   As such, the method steps are directed to processing information and converting one form of numerical representation into another.  In other words, the method steps  are drawn to the concept of gathering and combining data by reciting steps of organizing information through mathematical relationships. The gathering and combining merely employs mathematical relationships to manipulate existing information to generate additional information. As such, the method steps are drawn to processing information, i.e., to an abstract idea.  

The steps are able to be performed in the mind, but for the recitation of the computer system. Other than reciting “by a computer”, nothing in the claim elements precludes the step from practically being performed in the human mind.  There are no specifics in the claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind. The mere nominal recitation of a generic “ computer” model does not take the claim limitation out of the mental processes grouping.  Thus, the claim recites steps drawn to a mental process.


Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application.


Step 2A Prong Two.



The evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception”. An improvement in the judicial exception itself is not an improvement in technology. For example, if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception.
The analysis of whether a claim integrates a judicial exception into a practical application includes “[identifying whether there are any additional elements recited in the claim beyond the judicial exception(s)” and “evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.” Id. at Revised Guidance, 84 Fed. Reg. at 54-55.

The claims address a system which is not viewed as a particular machine that is integral to the claims.  The claimed system is a computational system including computer-readable storage media, device elements and processors that are recited at a high level of generality, i.e., a generic computer and processor performing generic computer functions) such that the recitations amount to no more than instructions to apply the judicial exceptions on said generic computer system.

Obtaining physiological signals is a pre-solution activity directed to aspects of the information being analyzed. The step does not result in any practical improvement result, it addresses a generic analytical step of obtaining signal, e.g., ECG,  to gather information to be analyzed.  

With regard to limitation that “sending of the first alert or sending of the second alert facilitate medical interventions of the monitored human by medical personnel”, first, said limitation is not an additional limitation to apply claim elements drawn to generating residuals, estimates and likelihoods.  Rather, said limitation merely utilizes features derived from raw signals  on the initial first step.   Second, sending alert that facilitates medical intervention is a generic step, does not pertain to any improvement in technology  or treatment, recited at such a high level of generality that it covers any possible treatment that a doctor decides to administer to the patient.  Such limitation does not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;

In addition, the breadth of the claims encompass situations wherein the calculated likelihood that consolidates the behavior of residuals is not indicative of any deviation from normal, and thus there is no alert sent to a medical practitioner. 


Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.  As discussed above with regard to integration into a practical application, the additional elements herein amount to no more than generic computer elements and steps of receiving data.  Further, as evidence to not including significantly more, the courts have stated that additional elements or combination of elements other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions that are well-understood, routine, and conventional activities, like the use of generic computer elements such as a microprocessor or a user interface, do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014).   
Thus, the instant claims do not include an inventive concept.
Further,  the generic steps of obtaining  signals and sending processed information constitute insignificant extrasolution activity, and when considered individually, are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)).

Response to arguments
Applicant argues that “training a model physically changes the model and the physical change of an object has been held to be something significantly more”.  In response, “training a model”, i.e., correlating data, is not viewed as a physical change of an object. Applicant is invited to provide factual evidence that training a model physically changes any object.  
Further, applicant argues that “in the present amended claims, the model is trained and then used - these steps/structures cannot be practically performed or contained in a human mind and are not mental activities”.  In response, training and using a model, i.e., establishing and using correlations between data, is a mental step.  Even if a computer is utilized, unlike neural networks in the example 39 of the 2019 Guidelines discussed by applicant, there are no specifics in the claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind. The mere nominal recitation of a generic “ computer” model does not take the claim limitation out of the mental processes grouping.  Thus, the claim recites steps drawn to a mental process.
.
103
103
Claim Rejections - 35 USC §  103.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims  1-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2007/0149862 (Pipke) in view of Choi et al. (Computers and Chemical Engineering 28 (2004) 1377–1387) and further in view of Simon et al. (US 20080312513) or Kiani et al (US 20110137297) or Bauer et al. (European Journal of Clinical Nutrition, 56, 779–785, 2002).

	The instant method are directed to method comprising determining  the differences (residuals) between norm and test subject, determining if the differences are ithin the normal pattern using Gaussian mixture model, and determining whether the difference is within norm or indicates a deviation from norm.

	   Pipke teaches a method for human health monitoring which uses residuals resulting from the difference between the estimates and actual measurements, and analyzes the residuals using kernel-based residual analysis which is more robust and more sensitive than conventional univariate range checking on vital signs. 
In particular, as to claims 1,16,27 Pipke discloses a method for monitoring the health of a human, comprising:
receiving sensor data from a human (para [0012] - "sensor data representing measurements of human vital signs [...] are monitored");
generating with a programmed microprocessor (para [0028] - "computer program") a plurality of features from said sensor data, characteristic of physiological health of said human (para [0029] - "feature extraction module (110)"); 
using a multivariate model for estimating values for said features characteristic of normal human physiology, based on the values of said generated plurality of features (para [0013] - "multiple biological parameters are measured and analyzed using a model of normal multivariate variation", "series of observations of multiple biological parameters is input to an empirical model [...] which outputs an estimate of what the parameters should be"). A similarity-based model (SBM) can be used as the model (para [0040])

differencing with a programmed microprocessor the estimated values and the generated features to provide residuals for the features (para [0013] - "estimates are compared to the actual measured values to provide differences, or residuals "health problems are revealed by analyzing the residuals provided by the model; […] performing analysis on the residual data instead of the raw data accommodates normal biological variation in the measured parameters, thus providing more sensitive detection of genuine deviations, at a lower false alert rate). 
determining a likelihood that said residuals are representative of a pattern of normal residuals based on a set of normal residual reference patterns (para [0030] - "comparison module (120) that generates residuals from the difference of the estimates to the actual values measured"; para [0054]: “residual limits 336 can be used to detect when the signal 305 is deviating from what is expected, even as signal 305 varies throughout its normal range 320“; 
applying with a programmed microprocessor a test to said likelihood to render a decision whether the generated features are characteristic of normal physiological behavior to provide an early indication of deviation of the physiological health of said human from normal:
para [0031] - "analysis module (127) which performs any of a variety of tests on the residuals to determine health-pertinent diagnoses"; para [0033]: “residual analysis module 127 as abnormal”;
 para [0057]: “the possibility of health condition may be generated when one residual signal exceeds its upper limit and another residual signal exceeds its lower limit. Multivariate rules may utilize a time series of observations of residuals. Series of residual values can be treated with various statistical techniques for trending and hypothesis testing. Statistical hypothesis tests such as Wald's sequential probability ratio test may be used”.  
Sending alert to a medical practitioner:
para [0016]: “Medical staff utilizes the results of the analyses and alerts to prioritize their manual investigations of patient condition, and to order treatment of any disease conditions identified by the alerts and diagnose”

Pipke teaches, as addressed above, that various statistical techniques can be used, but does not teach use of the particular statistical pattern analysis,  Gaussian mixture model, for determining a likelihood that residuals are representative of a pattern of normal residuals.

Choi et al. is an exemplary reference teaching  use of Gaussian mixture model (GMM)  for statistical analysis to simultaneously approximate the data distribution and group similar patterns. Data pattern in  normal and test conditions are approximated and mapped  using a GMM. See Figures 1,2 demonstrating use of  Gaussian mixture model to determine normal patterns of data distribution, converging them with experimental data patterns and within certain level of likelihood.   Further, see section 3.1 (p. 1379) P(k) is the prior probability of the data point having been generated from component k of the mixture, and describing the details of GMM algorithm and determining a probability that an experimental data belongs to a particular cluster.  Combining and iterating the steps, the calculation converges to a stable solution that represents the maximum likelihood solution of the problem.

One of ordinary skill in the art would have recognized that applying  the known technique of  Gaussian mixture model (GMM) pattern analysis for  model for determining a likelihood that residuals of features of a patient are representative of a pattern of residuals  considered within the normal range  would have yielded predictable results in identifying whether the features of the patient are within the norm, and  an artisan would have been capable of applying this known technique to  statistical analysis of patterns of residuals in Pipke with the same expectation of success.  Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.

Further, Pipke et al. do not teach consolidating various residuals reflecting physiological features into one overall index.   However, combining indices or scores reflecting various human health-related features into one overall index is conventional in computational methods of analyzing health-related data.  See for example, Simon et al. (US 20080312513; claim 24) or Kiani et al (US 20110137297, claim 7) or Bauer et al. (European Journal of Clinical Nutrition, 56, 779–785, 2002).

As to claims 1,13-16,27 the system may receive various physiological signals:
-	[0019] A variety of biological parameters are amenable to modeling and analysis according to the invention. Typical biological parameters such as ECG, respiration parameters, blood oxygenation and pulse oximetry data, blood pressure, and the like, can be used. Additionally, features derived from these measurements, e.g., heart rate variation, can also provide inputs to the modeling in the present invention.
    Pipke further discloses the method further comprising obtaining sensor data by making measurements of sensors embedded inside the monitored human in connection with an implanted cardiac device (pare [0028] - "instrumentation [...] implanted in the person"].

As to claim 3, Pipke further discloses wherein said feature vector is compared to said exemplary vectors comprising said library in order to select a subset of said exemplary vectors to use in said kernel-based comparison for generating said estimate (pare [0050] - "localization module (209) selects exemplars from library (212) that are relevant to the input observation (205)").

As to claims 6,7 Pipke further discloses the method comprising the further step of testing with a programmed microprocessor a series of rendered decisions for persistence of decisions that the features are not characteristic of normal physiological behavior (para [0031] o "windowed alert counting rule (e.g., x threshold alerts in y observations)", "statistical analyses [...] including but not limited to [...] statistical hypothesis tests, trending").
As to claims 2,20,21,  Pipke further discloses wherein said step of estimating values further comprises making a kernel-based comparison of a feature vector, comprising the values of said feature signals, to at least some of a library of exemplary vectors, each comprising values representative of said feature signals in a known health state, in order to generate said estimate as a linear combination of those exemplary vectors, weighted in relation to said comparisons (para [0035] - "kernel-based comparison of the input vector of other biological parameters [...] to the [...] exemplars of those parameters", "learned exemplar X.sub.i is associated with another exemplar vector Y.sub.i of the parameters to be estimated, which are combined in a weighted fashion", para [0036] - "generation of a result from a linear combination of exemplars, based on the kemel results and the vectors [...] that embodies the exemplars"). A similarity-based model (SBM) can be used as the model (para [0040]). SBM provides interpolated estimates that fit the learned exemplars if the input vector is identical to one of the learned exemplars.
    

As to claim 10, Pipke discloses further processing of initial results (para [0031] - "rules engine for assessing rules logic using one or more residual values", "output of some rules may be the input to other rules"). 

As to claims 2,4,20,21 Pipke further discloses wherein said estimate is generated as a linear combination of said exemplary vectors, weighted in relation to said comparisons according to: [Claim 6 equation] where x.sub.new is said feature vector, x.sub.i are said exemplary vectors, x.sub.est is said estimate, and K is said kernel-based comparison (pare [0037] - "kernel-based estimator", Equations (3), (4)). Pipke further discloses wherein said estimate is generated as a linear combination of said exemplary vectors, weighted in relation to said comparisons according to: [Claim 7 equation] where x.sub.new is said feature vector, D is a matrix of at least some of said exemplary vectors, x.sub.est is said estimate, and circle times. is an operator for performing said kemel-based comparisons between matrices (para [0041] - Equations (8)- (12))
  
As to claim 12, Pipke further discloses wherein said step of receiving sensor data comprises receiving wireless transmissions via extremely local radio protocol of measurements of sensors attached to the monitored human (pare [0028] - "receive sensor data from instrumentation [...] via a communication protocol (e.g., Bluetooth, WLAN)").

    With regard to dependent claims 2-31, it would be further conventional and within the skill of the art to select and/or determine such conditions as the types of sensor data and corresponding features analyzed, normalizing data and setting up an alerts if required, because selection of such result-oriented parameters is well known in the art and will be conventional and within the skill in the art to which this invention pertains. See, for example, Pipke, paragraphs [0012]-[0019].  


Response to arguments
Applicant argues that Pipke does not describe combining residuals into a single index of health. However, as addressed in the rejection, combining indices or scores reflecting various human health-related features into one overall index is conventional in computational methods of analyzing health-related data, as exemplified in Simon et al. ,  Kiani et al, or Bauer et al. 

Further, applicant provides detailed analysis of Choi et al, and explains distinction of the instant method.  In response, Choi et al. is merely used as an exemplary secondary reference teaching use of Gaussian mixture model (GMM)  for statistical analysis to simultaneously approximate the data distribution and group similar patterns.
Likewise, applicant discusses distinction from in Simon et al.,  Kiani et al, or Bauer et al.; however,  the only use of these secondary references is to illustrate that combining indices or scores reflecting various human health-related features into one overall index is conventional in computational methods of analyzing health-related data






Double Patentg

Double Patenting 

Rejection if claims 1-31 are rejected under the judicially created doctrine of obviousness-type double patenting is withdrawn in view of filing a Terminal Disclaimer. 

Prior art made of record
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
US 20060293859, US 20110029250, US 20110093244, US 20110124982, US 7818131 are other applications directed to use of similarity-based modeling in monitoring human health. 



Conclusion.
	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




 end
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-45179047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb